Citation Nr: 9920336	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96 - 45 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971, including service in Southeast Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was previously before the Board in November 1997, 
and was Remanded to the RO for further development of the 
evidence, to include additional VA orthopedic and neurologic 
examinations and medical opinions.  The requested development 
has been completed and the case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The medical evidence of record establishes that the 
appellant's currently manifested residuals of lumbosacral 
strain, including degenerative disc disease, lumbar stenosis, 
and degenerative osteoarthritis of the thoracolumbar, lumbar, 
and sacral spine, as well as neurologic impairment of the 
lower extremities, are residuals of low back strain sustained 
during active service. 


CONCLUSION OF LAW

Residuals of low back strain, including degenerative disc 
disease, lumbar stenosis, and degenerative osteoarthritis of 
the thoracolumbar, lumbar, and sacral spine, as well as 
neurologic impairment of the lower extremities, were incurred 
during active service.  38 U.S.C.A. § 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.393(a) and (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  The Board further finds that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, it is  noted that the RO has obtained available 
evidence from all sources identified by the veteran; that he 
has been afforded a personal hearing; and that he underwent 
comprehensive VA orthopedic, neurologic, and radiographic 
examinations in connection with his claim in May 1996, in 
March 1998, and in September 1998.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

I.  The Evidence

On examination of the veteran at service entry, no pertinent 
abnormalities of the spine or musculoskeletal system were 
noted.  On June 14, 1971, the veteran sought medical 
attention for low back pain of three day's duration after 
straining it while bending over to pick up heavy weights.  He 
offered a history of previous intermittent back pain that 
came and went.  His pain was described as a non-radiating 
midline sacral pain that had been severe enough that morning 
to impede the tying of his shoelaces.  Examination revealed 
that he was well-muscled, and that his pain was localized at 
the midline L4-L5 region that radiated to the right 
paravertebral area, not to the legs.  There was no obvious 
muscle spasm or point areas of pain.  The clinical impression 
was back strain.  The veteran was treated with back heat and 
rest, Darvon and Valium, no lifting weights for two weeks, 
and Williams back exercises.  The veteran was not seen again 
for back complaints prior to service separation in November 
1971.  His service separation examination disclosed no 
abnormalities of the spine or musculoskeletal system other 
than his left knee, a preservice injury.  

In April 1996, the veteran submitted an original claim for VA 
disability compensation benefits (VA Form 21-526).  In that 
claim, he sought service connection for conditions which 
included a back condition, bulging lumbar discs, 
and degenerative arthritis of the thoracic spine, dating the 
onset of those conditions to Army Boot Camp in 1970 and 1971.  

In support of his claim, the veteran submitted extensive 
medical records covering the period of his employment with 
Euclid Incorporated from 1969 to 1985, and showing diagnoses 
of lumbar muscle strain, L2, in September 1973, acute and 
recurrent lumbosacral strain in January and May 1976, 
occasional back ache, acute lumbosacral strain in January 
1980, lumbar disc syndrome in April 1980, recurrent low back 
pain in May 1982, and acute and recurrent lumbosacral strain 
in September 1993.  Medical records from University Mednet 
for the period from 1979 to 1996 show diagnoses of 
degenerative disc disease of the thoracic spine and 
lumbodorsal back pain with history of herniated nucleus 
pulposus in March 1984; chronic lumbosacral pain in August 
1984; and X-ray evidence of areas of disc space narrowing and 
spurring in the lower half of the thoracic spine, and, in the 
lumbar spine, spurs beginning posteriorly at the L3-4 
intervertebral space with early arthritic reaction in the 
right sacroiliac joint and narrowing and sclerosis of the 
degenerative type.  An MRI scan in January 1989 revealed a 
central disc herniation at L4-5 which measured approximately 
4-5 mm., compressing the thecal sac and resulting in mild 
central canal stenosis at the disc level.  A moderate sized 
central disc herniation was seen at L1-2 which compressed the 
ventral portion of the thecal sac and measured approximately 
5 cm. in size.  An October 1991 report of electromyographic 
(EMG) testing and nerve conduction studies was normal in the 
right leg, but clinical correlation was recommended.  
Treatment notes showed chronic low back pain, with radiation 
down the anterior aspect of his left thigh.  Medical records 
from Affordable Chiropractors, dated in April 1996 and 
referring to treatment of the veteran in October and November 
1994, show mild to moderate spondylosis from C4 through C7, 
throughout the mid to lower thoracic spine, and from L1 
through L3; tropism at L5-S1; congenital blocked vertebrae at 
C2-C3; and biomechanical alterations as described. 

A report of VA neurological examination, conducted in May 
1996, cited a history offered by the veteran of injuring his 
back in service in 1979 [sic] while practicing a fireman's 
lift with another man.  His low back pain was described as 
constant, radiating down his legs, varying in intensity, and 
causing weakness and numbness in his lower extremities.  
Examination disclosed a stance with stiff, painful back, 
using his legs primarily to rise from a seated position.  
Gait, propulsion, balance and walking on toes and heels were 
normal.  Posture disclosed flattening of the lumbar lordotic 
curve.  There was tenderness and muscle tightness throughout 
the back from the mid-thoracic to the sacral areas.  Left and 
right hip movement was 75 percent of normal, and left knee 
flexion was 75 percent of normal.  Hypesthesia was found in 
the posterior and anterior lateral aspects of the right thigh 
and in the proximal two-thirds of the right lower leg, and 
was also found in the medial and medial anterior aspects of 
the left thigh.  The diagnoses included residuals of back 
injury with degenerative joint diseases in the thoracic and 
upper lumbar areas with a bulging discs at L1-2 and L4-5, per 
MRI reports, and radiculopathy with sensory loss in the lower 
extremities as described. 

A report of VA orthopedic examination, conducted in May 1996, 
cited the veteran's history of bulging discs at L1-2 and L4-
5, lumbar and thoracic back pain for the last 35 years, with 
difficulty in twisting his upper body, muscle spasms, low 
back pain, and worsening numbness in the leg.  Examination 
revealed no postural abnormality, no fixed deformity, and no 
paravertebral muscle tenderness of the thoracic or lumbar 
spine.  Forward flexion was accomplished to 80 degrees, 
extension to 20 degrees, lateral flexion to 35 degrees, and 
lateral rotation to 35 degrees, all with pain on motion.  X-
ray studies revealed arthritic changes at L3 and the 
articular facets of L5, with a tilt of the upper lumbar spine 
to the left, and advanced hypertrophic osteoarthritis in the 
lower dorsal spine with mild kyphosis.  The diagnoses 
included history of herniated discs at T1-2; history of 
bulging discs at L1-2 and L4-5.

A rating decision of October 1996 denied the claim for 
service connection for residuals of a back injury, with 
degenerative joint disease and bulging discs in the thoracic 
and lumbar spine.  The veteran appeal, requesting a personal 
hearing.  

At his personal hearing, held before a Hearing Officer at the 
RO, the veteran recounted his several inservice back 
injuries, including the one documented on June 14, 1971.  He 
described his initial injury as pulling his back while 
practicing a fireman's carry in Boot Camp; that he again 
injured his back in the same place while assisting with the 
moving of heavy weights in a gym which was being turned over 
to indigent forces; that between his initial injury and his 
injury in June 1971, he experienced a lot of aches and pains 
and flare-ups in his lower back; and that he saw Dr. Sukalac 
for back pain during the initial postservice year and was 
given medication.  He gave a description of his symptoms and 
his treatment for back pain over the years since service 
separation.  

Following his testimony, the veteran submitted a lay 
statement from his mother to the effect that he had no 
preservice back problems; that he was constantly plagued with 
his back after returning from service; and that she loaned 
him money to go to a chiropractor for four or five visits in 
1972.  A letter from a former service comrade stated that on 
at least three occasions in Boot Camp, he and the veteran had 
gone together to sick call complaining of back problems; and 
that the veteran had first hurt his back while performing a 
fireman's carry the day before first going on sick call.  

A letter from David E. Sukalac, D.M., dated in December 1996, 
shows that he treated the veteran on five visits in 1972 for 
a low back injury involving the L1-2 and L4-5 region as a 
result of his military service.  Subsequent development for 
Dr. Sukalac's treatment records from 1972 were unavailing, as 
he had relocated his offices and had shredded some records.

A February 1997 letter from James L. Napier, Jr., M.D., cited 
his review of pertinent service medical records of the 
veteran, including that of June 14, 1971, together with his 
own findings on treatment of the veteran at the Euclid 
Clinic.  He stated that the veteran initially developed his 
progressive lumbar disorder as a result of a lumbar strain 
which he suffered while in the military and documented in the 
military on June 14, 1971; and that because of the chronic 
degenerative nature of the problem over the years, the 
problem had developed into a severe lumbar stenosis.  Dr. 
Napier further stated that it was his medical opinion that 
the injury sustained by the veteran while in military service 
led to the progressive deterioration of his spine and the 
resulting clinical condition which he has at this time, 
including his T12-L1 disc herniation and his L1-2 disc 
herniation. 

Pursuant to Remand by this Board in November 1997, additional 
efforts were made to obtain Dr. Sukalac's original treatment 
records, without success.  Subsequently, the veteran 
submitted duplicate copies of treatment records previously 
reviewed in an effort to distinguish certain back injuries 
from others.  

In a December 24, 1997 letter from James L. Napier, Jr., 
M.D., he responded to questions involving a possible 
intercurrent back injury as the cause of the veteran's 
problems by stating that the medical evidence showed that in 
1972 or 1973 the veteran had reached for an object and 
developed a mild discomfort in his back.  He stated that he 
doubted that this was at all related to his current 
complaints, and that there was no way a disc could be injured 
in such a fashion.  He further responded to the description 
of pain starting in 1989 or 1990 as interscapular pain in 
that area but not the low thoracic, upper lumbar pain, 
explaining that as soon as a disc degenerates and arthritic 
components degenerate, the pain will spread out and go into 
adjacent areas.  He noted that the veteran's symptom report 
was consistent with the usual paradigm.  In response to a 
question as to how an injury sustained in the early 1970's 
could degenerate over 20 to 25 years into a severe lumbar 
stenosis, he stated that with continued bending, lifting, and 
continued trauma over the years, small injuries are sustained 
by the ligamentous structures and discs, which eventually 
lead to the lumbar stenosis or thoracic stenosis with further 
disc degeneration in these areas.  He stated that he had 
followed many patients over the years and had witnessed 
progressive degeneration at the thoracic and lumbar levels as 
time went on, with continued degeneration.  He stated that it 
was his opinion that it was the mechanism of these slight 
tears and slight inflammations which caused further 
degenerations in the ligamentous and soft structures of the 
spine, followed by arthritic degenerative changes which 
overlapped these areas.   

A report of VA neurologic examination, conducted in March 
1998, stated that the veteran's history of chronic low back 
pain began with a low back strain in 1971 while in service, 
with another low back injury later that year.  He was 
followed for low back pain, and an MRI in 1991 revealed disc 
herniations at L1-2 and T7-8.  An EMG was normal in the right 
leg; an MRI in 1994 showed degenerative joint disease of the 
spine; and a thoracic spine film in 1996 showed degenerative 
joint disease of the spine with osteoarthritis.  An outside 
MRI in 1996 revealed an L1-2 and a C5-6 herniation with an 
element of spinal compromise.  The veteran complained of 
constant back pain from cervical to sacral areas, radiating 
into the thighs and lower legs, limiting movement and causing 
tingling in the feet.  Physical examination was unremarkable 
except for a diffuse tenderness throughout the back and 
decreased sensation in the lateral femoral cutaneous nerve.  
The diagnosis included significant degenerative joint disease 
in his back, with MRI's indicating stenosis, related to 
chronic and continuing injury.  The neurologic examiner 
indicated that they were likely related to a hereditary 
element, and that there was no indication that an isolated 
back strain or even two would predispose to so diffuse a 
problem.  He said that he saw no evidence supporting a 
service connection for his definite problems, and that a much 
more likely culprit would be heavy riding of his motorcycle, 
particularly if off-road.

A report of VA orthopedic examination, conducted in March 
1998, cited the examiner's review of the claims folder and 
medical records.  He noted the veteran's injury, diagnosed as 
low back strain, in June 1971, treated with rest and 
medications.  He reviewed the veteran's medical records from 
his employment with Euclid, Inc., his MRI scan and X-ray 
reports, and documented reports of degenerative joint changes 
and disc herniations in the lumbar spine.  An extensive 
history and symptom report was obtained from the veteran and 
entered into the report.  Examination disclosed no motor 
weakness in lower extremity motor groups, but decreased 
sensation was found in both thighs extending to the toes, 
bilaterally.  Range of motion was to 40 degrees on forward 
flexion; to 20 degrees on extension; to 30 degrees on lateral 
flexion, bilaterally; and 30 degrees on rotation, 
bilaterally.  Pain was elicited throughout the range of 
motion, worse at the extremes, and the veteran's range of 
motion was significantly limited by pain.  Chronic pain in 
his thoracic spine was significantly increased with forward 
or side motion, and on forward flexion of the lumbar spine.  
X-ray studies revealed moderate degenerative joint disease 
involving L5-S1 and T12-L1; less severe degenerative changes 
at L4-5, L1-2, and L3-4, with diffuse degenerative changes 
throughout the lower thoracic region.  The VA orthopedic 
examiner stated that the veteran had significant spondylosis 
involving the lower thoracic and lumbar spine; that his 
symptoms were primarily mechanical in nature; that he did not 
find evidence of significant neurologic deficit or evidence 
of nerve root dysfunction.  

The VA orthopedic examiner further stated that it appeared 
well-documented that the veteran's long history of 
progressive back problems originated during his active duty.  
While most episodes of back pain resolve without sequelae, 
the veteran's back problems had been ongoing and progressive.  
He concluded, therefore, that it was likely that the 
veteran's original injury damaged tissues which may not have 
been fully recovered at the time of his discharge and which, 
at various points subsequently, were likely re-injured to a 
lesser degree resulting in a progressive course where mild 
injuries resulted in inflammation which subsequently led to 
stiffness and weakness and potential for re-injury.  Over 
time, this repeated injury and re-injury cycle resulted in 
his current symptomatology and X-ray evidence of degenerative 
joint disease involving his thoracic and lumbar spine.  It 
was noted that the physical findings appeared to correlate 
with those of the neurologist, but differed as to their 
interpretation of the subsequent course of the veteran's low 
back pain following his initial injury in that the examining 
orthopedist believed that the initial injury initiated this 
progressive cycle of injury, weakness and stiffness, re-
injury, etc.  

A VA review of the previous examination reports and medical 
opinion was obtained in September 1998 in order to resolve 
discrepancies in the findings of VA orthopedic and neurologic 
examination reports in March 1998.  The examiner reviewed the 
veteran's claims folder and medical records prior to his 
review.  The examinations reports showed no weakness in any 
lower extremity muscle groups, although decreased 
appreciation for pinprick was found in the distribution of 
the lateral femoral cutaneous nerves, bilaterally, i.e., 
involving the lateral aspects of both thighs, with diminished 
sensation from the thighs down to the toes.  Otherwise there 
was no alteration of sensation to pinprick or light touch in 
the lower extremities.  Range of motion was to 40 degrees on 
forward flexion; to 20 degrees on extension; to 30 degrees on 
lateral flexion, bilaterally; and to 30 degrees on rotation, 
bilaterally.  Pain was elicited throughout the range of 
motion, worse at the extremes, and the veteran's range of 
motion was significantly limited by pain.  Chronic pain in 
his thoracic spine was significantly increased with forward 
or side motion, and on forward flexion of the lumbar spine.

Review of X-ray studies of the thoracic and lumbar spines 
revealed evidence of moderate degenerative joint disease 
involving L5-S1 and T12-L1; less severe degenerative changes 
at L4-5, L1-2, and L3-4, with diffuse degenerative changes 
throughout the lower thoracic region.  The veteran has 
significant spondylosis involving the lower thoracic spine 
and the lumbar spine.  His symptoms appeared primarily 
mechanical in nature, that is, related to his spinal 
degenerative arthritis shown on X-ray, without evidence of 
radicular impairment.  That is, the veteran's primary problem 
appeared to be osteoarthritis of the thoracic and lumbar 
spine without appreciable nerve root injury.  In addition, he 
had changed sensation consistent with bilateral lateral 
femoral cutaneous nerve impairment which is likely not due to 
his prior spine injury.  

In addition, the reviewing physician stated that veteran's 
back complaints dated back to the time of his active duty 
when he suffered low back strain.  The presence of 
progressive low back problems dating back to his service-
related low back strain made it as least as likely as not 
that the original service-connected low back strain initiated 
the current degenerative arthritis involving the thoracic and 
lumbar spine.  In support of this conclusion, he cited an 
analysis offered by the VA orthopedic examiner in March 1998 
[and Dr. Napier in December 1997], i.e., that the initial 
injury in the armed services likely started a progressive 
cycle of injury, weakness, stiffness, and reinjury resulting 
in the cycle of degenerative arthritis that has progressed to 
the point of the veteran's current state of osteoarthritis 
involving the thoracolumbar and sacral spine.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

It is undisputed that the veteran experienced at least one 
instance of low back injury, diagnosed as [low] back strain, 
during active service.  Continuity of treatment for low back 
strain and associated symptomatology has been demonstrated 
thereafter, and competent medical evidence relates the 
present condition to the inservice injury and to the ongoing 
symptomatology.  The Board finds that the letters from Dr. 
Sukalac, when considered in the context of the veteran's 
statements regarding his treatment by Dr. Sukalac in 1972 and 
the statement from the veteran's mother that she loaned him 
money to see a chiropractor in that year, are credible.  

The Board further finds that the letters from Dr. Napier are 
credible, and accepts his medical opinion that with continued 
bending, lifting, and continued trauma over the years, small 
injuries are sustained by the ligamentous structures and 
discs, which eventually lead to the lumbar stenosis or 
thoracic stenosis with further disc degeneration in these 
areas.  He further stated that it was his opinion that the 
mechanism of these injuries are slight tears and slight 
inflammations which cause further degenerations in the 
ligamentous and soft structures of the spine, followed by 
arthritic degenerative changes which overlap these areas.

Dr. Napier's expressed medical opinions are consistent with 
the report and findings of the VA examiner in March 1998 and 
the VA specialist who reviewed those examinations in 
September 1998 and agreed with the findings and conclusions 
offered by the March 1998 orthopedic examiner.  The Board 
finds, as did those three physicians, that the veteran's 
documented service-incurred back strain served as the 
original inciting injury that was aggravated by subsequent 
reinjuries that the veteran developed over time as a result 
of that initial injury.  The veteran's current residuals of a 
low back strain consist of degenerative disc disease, 
stenosis of the lumbar spine, and degenerative osteoarthritis 
of the thoracolumbar, lumbar, and sacral spine, including 
neurologic impairment of the lower extremities.

In that connection, the Board notes the findings on VA 
neurological examination in May 1996, which included 
hypesthesia in the posterior and anterior lateral aspects of 
the right thigh, in the proximal two-thirds of the right 
lower leg, and in the posterior and medial anterior aspects 
of the left thigh and the lower left leg and great toe.  The 
diagnoses included residuals of back injury with degenerative 
joint diseases in the thoracic and upper lumbar areas with a 
bulging discs at L1-2 and L4-5, per MRI reports, and 
radiculopathy with sensory loss in the lower extremities as 
described.  Further, a report of VA orthopedic examination, 
conducted in March 1998, cited clinical findings of decreased 
sensation in both thighs extending to the toes, bilaterally.  
In addition, the review of the medical record conducted in 
September 1998 found that the veteran had changed sensation 
consistent with bilateral lateral femoral cutaneous nerve 
impairment which, he indicated, was likely not due to his 
prior spine injury.  However, the Board finds that the 
veteran's current disability encompasses more than his 
original spine injury, but includes the resulting and 
associated residuals of degenerative disc disease, stenosis 
of the lumbar spine, and degenerative osteoarthritis of the 
thoracolumbar, lumbar, and sacral spine, including neurologic 
impairment of the lower extremities as described.

The medical findings and evidence cited above are sufficient 
to establish that the veteran's current residuals of 
lumbosacral strain, including degenerative disc disease, 
lumbar stenosis, and degenerative osteoarthritis of the 
thoracolumbar, lumbar, and sacral spine, as well as 
neurologic impairment of the lower extremities as described, 
were incurred during his period of active service.  
Accordingly, service connection for residuals of lumbosacral 
strain, including degenerative disc disease, lumbar stenosis, 
and degenerative osteoarthritis of the thoracolumbar, lumbar, 
and sacral spine, as well as neurologic impairment of the 
lower extremities, is granted.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of lumbosacral strain, 
including degenerative disc disease, lumbar stenosis, and 
degenerative osteoarthritis of the thoracolumbar, lumbar, and 
sacral spine, as well as neurologic impairment of the lower 
extremities, is granted.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

